DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 01 October 2021.

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Claim 21 is objected to because of the following informalities:  
Claim 21 recites “the N-type well has a N-well length along the longitudinal direction” in lines 26 and 27, and recites “the N-type well has an N-well length along the longitudinal direction” in line 35.  The recitations are similar and seems like a typographical error.
Claim 21 recites “the second gate stripe is entirely within a vertical projection area of the N-type well,” in lines 33 and 34, and recites “the second gate stripe is entirely within a vertical projection area of the N-type well,” in lines 35 and 36.  The recitations are similar and seems like a typographical error.
Claim 21 recites “the second width is greater than the first width,” in line 29.  The recitations “the second width” and “the first width” lack antecedent basis.

Claim 29 are objected to as it inherits the deficiencies of claim 21 as identified above.
To place the application in condition for allowance, appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1, 21 and 29-46 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter.  
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, the first gate has a first length along the longitudinal direction, the second gate has second length along the longitudinal direction, wherein the second length substantially equals the first length; a source region having a source length substantially equals the first length; a P-type well 
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, a second gate stripe separated from the first gate stripe by a predetermined distance; the continuous sidewall spacer is in direct contact with both the first gate stripe and the second gate stripe, wherein the continuous sidewall spacer has a first spacer length along the longitudinal direction, the predetermined distance is greater than an entire width of the second gate stripe along the horizontal direction; a first un-merged sidewall spacer at a side of the first gate stripe opposite to a side of the continuous sidewall spacer; the continuous sidewall spacer is entirely within a vertical projection rea of the N-type well from top view perspective; the first un-merged  sidewall spacer is entirely within a vertical projection of the P-type well; the second gate stripe is entirely within a vertical projection area of the N-type well; a bottom surface of the P-type well and a bottom surface of the N-type well are substantially at a same depth from the first gate stripe; the drain length is identical with the first spacer length; and the drain length is less than the N-well length, as required by claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L/
Examiner, Art Unit 2815                                                                                                                                                                                             



Primary Examiner, Art Unit 2815